UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1647


ERIC M. MCMILLIAN,

                Plaintiff - Appellant,

          v.

L. G. LECONEY, Officer, Raleigh Police Department,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-cv-00175-BR)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric M. McMillian, Appellant Pro Se.       Hunt Kang Choi,       CITY
ATTORNEY'S OFFICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric M. McMillian appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See McMillian v. LeConey, No. 5:09-cv-00175-BR (E.D.N.C.

filed May 31 & entered June 2, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2